DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-10, in the reply filed on September 26, 2022 is acknowledged.
Claims 11-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on July 19, 2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the fiber insertion portion" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which one of the fiber insertion portions of claim 1 is being referred to by this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 4,830,646 to Rossberg (hereinafter “Rossberg”).  Rossberg was cited by applicant(s) in the IDS.
In re claim 1, Rossberg discloses an optical fiber alignment tool, see Figs. 1-2, comprising: 
a fiber aligner (portion 5 and/or portion 9) that includes: 
separators within guide bar (14) that assort optical fibers (21, 23); and 
fiber insertion portions (slots 14’) each disposed between a respective pair of the separators and that align the optical fibers (21/23) in an alignment direction in a predetermined order when the optical fibers (21/23) are inserted into the fiber insertion portion (14’); and 
a fiber holding portion (holding plate 6 and/or 10) that includes a mount surface on which the optical fibers (21/23) are mounted, wherein the fiber aligner (6/10) and the fiber holding portion (6/10) are relatively movable in the alignment direction of the optical fibers (Rossberg, col. 3, lines 4-5: “the fiber holding plates 6, 10 are inserted into the receiving portions 5, 9”).  See columns 2-3 of Rossberg for further details.

In re claim 2, the fiber holding portion (6/10) moves with respect to the fiber aligner (5/9) (Rossberg, col. 3, lines 4-5: “the fiber holding plates 6, 10 are inserted into the receiving portions 5, 9”). 

In re claim 3, as seen in Fig. 2 of Rossberg, the fiber holding portion (6/10) holds the optical fibers in a sandwiched state in the alignment direction of the optical fibers (21/23), while maintaining the predetermined order.

In re claim 5, as seen in Figs. 1-2 of Rossberg, one of the optical fibers (21/23) is inserted into each of the fiber insertion portions (14’).

In re claim 6, as seen in Fig. 2 of Rossberg, the fiber holding portion (6/10) sandwiches the optical fibers (21/23) with clamping spring (20) in a direction perpendicular to a direction of an optical axis of the optical fibers (21/23) and the alignment direction of the optical fibers (21/23), in a case where the fiber holding portion (6/10) sandwiches and holds the optical fibers (21/23) in the alignment direction of the optical fibers (21/23).

In re claim 7, before the solder (16) is cooled, the optical fibers (21/23) are movable/slidable in the alignment/axial direction of the optical fibers (21/23), in a case where the fiber holding portion (6/10) sandwiches and holds the optical fibers (21/23) in the alignment direction of the optical fibers (21/23).

In re claim 8, the separators within guide bar (14) do not protrude with respect to the mount surface in a lateral direction perpendicular to an optical axis of optical fibers (21/23).

In re claim 9, Rossberg further discloses a holder holding portion that comprises a fiber holder (10/6), wherein the fiber holder (10/6) holds the optical fibers (21/23) in the predetermined order.

In re claim 10, Rossberg further discloses a front holding portion/guide bar (14) that holds the optical fibers (21/23), wherein the holder holding portion (10/6) is disposed between the fiber aligner (5/9) and the front holding portion (14), in a direction of an optical axis of the optical fibers (21/23) perpendicular to the alignment direction.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Pub. No. JP 2007-316474 A to Nippon Telegraph & Telephone (hereinafter “NTT”).  NTT was submitted by applicant(s) in the IDS and included an English translation.
In re claim 1, NTT discloses an optical fiber alignment tool, see Figures 1-6, comprising: 
a fiber aligner (alignment block 3) that includes: 
separators (guides 31a) that assort optical fibers (F); and 
fiber insertion portions (31b) each disposed between a respective pair of the separators (31a) and that align the optical fibers (F) in an alignment direction in a predetermined order when the optical fibers (F) are inserted into the fiber insertion portion (31b); and 
a fiber holding portion (20) that includes a mount surface on which the optical fibers (F) are mounted, wherein the fiber aligner (3) and the fiber holding portion (3) are relatively movable in the alignment direction of the optical fibers (F).  See the English translation of NTT for further details.

In re claim 2, the fiber holding portion (20) is removable with respect to the fiber aligner (3). 

In re claim 3, as seen in Figure 13 of NTT, the fiber holding portion (20) holds the optical fibers in a sandwiched state in the alignment direction of the optical fibers (F), while maintaining the predetermined order.

In re claim 5, as seen in Figure 6 of NTT, one of the optical fibers (F) is inserted into each of the fiber insertion portions (31b).

In re claim 6, as seen in Fig. 2 of NTT, the fiber holding portion (20) sandwiches the optical fibers (F) with retention arms (22b) and (23c) in a direction perpendicular to a direction of an optical axis of the optical fibers (F) and the alignment direction of the optical fibers (F), in a case where the fiber holding portion (20) sandwiches and holds the optical fibers (F) in the alignment direction of the optical fibers (F).

In re claim 7, the optical fibers (F) are movable/slidable in the alignment/axial direction of the optical fibers (F), in a case where the fiber holding portion (20) sandwiches and holds the optical fibers (F) in the alignment direction of the optical fibers (F) as mentioned in paragraph [0044] of NTT.

In re claim 8, the separators (31a) do not protrude with respect to the mount surface in a lateral direction perpendicular to an optical axis of optical fibers (F).

In re claim 9, NTT further discloses a holder holding portion (32a) that comprises a fiber holder/recess (32a), wherein the fiber holder (32a) holds the optical fibers (F) in the predetermined order.

In re claim 10, NTT further discloses a front holding portion/holding arm (32c) that holds the optical fibers (F), wherein the holder holding portion (32a) is disposed between the fiber aligner (3) and the front holding portion (32c), in a direction of an optical axis of the optical fibers (F) perpendicular to the alignment direction.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossberg or NTT as applied to claim 1 above, and further in view of Japanese Patent Pub. No. JP 2011-013635 A to Fujikura Ltd (hereinafter “Fujikura”).  Fujikura was also submitted by applicant(s) in the IDS and included an English translation.
In re claim 4, Rossberg or NTT only differs in that neither teaches a tapered portion is formed in the fiber insertion portion on a side on which the optical fibers are inserted.  Fujikura, on the other hand, teaches a tapered portion (17) is formed in a fiber insertion portion/hole (12) on a side on which optical fibers are inserted for guiding the tip of the optical fiber. See paragraph [0034] of Fujikura.  In order to guide their optical fiber(s), Rossberg or NTT would have been modified by including a tapered portion formed in their fiber insertion portion on a side on which the optical fibers are inserted, thereby obtaining the invention specified by claim 4.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Rossberg or NTT combined with Fujikura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/            Primary Examiner
Art Unit 2874                                                                                                                                                                                            




or
October 13, 2022